Citation Nr: 1419049	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  11-06 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1975 to August 1978. 

This matter comes on appeal before the Board of Veteran's Appeals (Board) from a September 2009 rating decision by the Department of Veterans Affairs, Regional Office, located in St. Petersburg, Florida (RO), which in pertinent part denied the benefit sought on appeal. 

In December 2013, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing.  However, a large portion of the recording of the hearing was inaudible and only a few pages of transcript could be produced and associated with the claims folder.  The Veteran was contacted in March 2014 to determine whether he desired another hearing, but he failed to respond.  Accordingly, the Board will proceed with the matter on appeal. 

The Veteran initially filed a claim for service connection for a mental disorder.  In the specific context of mental disorders, the United States Court of Appeals for Veterans' Claims (the Court) has held that "when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled."  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  This case clarifies the appropriate posture for claims such as the Veteran's, where multiple mental disorders, and/or disparate diagnoses are involved.  Accordingly, the Board is expanding the issue on appeal at this time, as reflected on the title page of this decision, and will consider whether service connection may be awarded for an acquired psychiatric disorder, to include depression, as instructed by the Court in Clemons.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include depression.  Unfortunately, a remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran's service treatment records show that he complained of mental health symptoms.  A December 1976 mental health consultation note shows that the Veteran had been referred for psychiatric evaluation by his supervising officer, because the Veteran had difficulty getting along with fellow soldiers, and he was felt to be irritable, disrespectful, and aggressive.  The consultation report shows that the Veteran received a normal mental status examination and there was no finding of mental abnormalities on clinical examination.  The Veteran was then recommended to see a social counselor.  The Veteran's February 1977 periodic examination report shows that the findings from a psychiatric evaluation were not recorded, and on the associated report of medical history, the Veteran reported symptoms of sleep impairment, depression or excessive worry, and possible nervous troubles.  His July 1978 examination prior to separation shows a normal psychiatric evaluation, despite his complaints of depression or excessive worry.  Post-service treatment records show current diagnoses of acquired psychiatric disorders, to include depression.  

Given the in-service complaints of mental health symptoms as well as the Veteran's current diagnosis of psychiatric disorder, the Board finds that the Veteran should be afforded a VA psychiatric examination to determine the nature and etiology of any acquired psychiatric disorder.  See 38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006). 

The VA treatment records also suggest that the Veteran's current mental health symptoms might be secondary to his service-connected migraine headaches.  See VA treatment record dated in September 2011.  Thus far, the Veteran's claim has only been developed on a direct service connection theory of entitlement.  Therefore, the secondary service connection theory of entitlement regarding the psychiatric disorder must be considered and addressed on remand.  See Roebuck v. Nicholson, 20 Vet. App. 307, 313   (2006) (multiple theories constitute the same claim if they "pertain to the same benefit for the same disability").

In addition, during his December 2013 hearing, the Veteran informed the Veterans Law Judge that he has been diagnosed with posttraumatic stress disorder (PTSD) related to alleged personal harassment and mistreatment he feels suffered from his supervising officers and other fellow soldiers.  His February 2010 notice of disagreement shows that he reportedly attempted to stab his Lieutenant Officer with a screw driver, but he was held back by his fellow soldiers.  The Veteran reports that he was then purposely kept on duty at "Tech Site," which was an isolated location at the top of a mountain in Germany for 2 to 5 days at time.  The Veteran contends that his current psychiatric problems are related to the racism and mistreatment that he feels that he endured while he was stationed in Germany until he was discharged.  Where a stressor related to PTSD involves a personal assault, VA has certain additional notice and development duties to the claimant.  The record does not show that the Veteran was advised of alternative sources of evidence denoted under 38 C.F.R. § 3.304(f)(5). Consequently, the Veteran must be advised of these provisions.  See Bradford v. Nicholson, 20 Vet. App. 200, 205 -06 (2006); see also Gallegos v. Peake, 22 Vet. App. 329, 336 (2008).

In addition, the Board notes that in-service mental health treatment records are maintained by the military or civilian treating facility - they are not stored with the traditional service treatment records.  See M21-1MR, Part IV, subpart ii, 1.D.14.a. Given that the Veteran was referred for counseling sessions with a social counsel while he was stationed in Hohenfels, Germany, but the records of any subsequent mental health consultations have not been associated with the claims folder, suggests that there may be outstanding service mental health treatment records.  

Also, at his December 2013 hearing, the Veteran informed the Veterans Law Judge that that he receives receiving Social Security Administration (SSA) disability benefits.  VA has a duty to attempt to obtain relevant SSA records when it has actual notice that the Veteran is in receipt of SSA disability benefits.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  As there is no evidence of record to suggest that the RO made an effort to obtain these records, that oversight should be remedied on remand.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a letter providing him the notice required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that specifically advises him of the evidence required to support a claim of service connection as secondary to the service-connected migraine headaches.

2. Send the Veteran additional correspondence providing notification of the provisions of 38 C.F.R. § 3.304(f)(5)  pertaining to the alternative sources of evidence which may be used to substantiate the occurrence of an in-service personal assault, in support of a claim for service connection for PTSD.  Inform the Veteran of the opportunity to provide further evidence or information that pertains to the process of stressor verification.

3. Contact all the appropriate facilities to request any outstanding service treatment records, including any mental health treatment, from the Veteran's periods of active duty service, and associate them with the claims.

4. By appropriate means, and with any necessary assistance from the Veteran, the RO/AMC should seek to identify and to obtain any outstanding records of pertinent VA and private medical treatment that are not yet on file. 

5. Obtain the appellant's SSA disability records.  If the records do not exist or otherwise cannot be obtained, this should be documented in the claims file and the appellant should be notified of VA's inability to obtain the records.

6.  Schedule the Veteran for a VA psychiatric examination, with an appropriate specialist, to determine the nature and etiology of any acquired psychiatric disorder.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.

The examiner should review the claims files prior to completing the examination report.  Based on the review of the claims files and examination of the Veteran, the examiner should identify: 

a).  Identify the nature of the Veteran's current acquired psychiatric disorders, to include whether he meets the DSM-IV criteria for a diagnosis of PTSD (Please specify the diagnosis (or diagnoses).)

b).  If he does have a diagnosis of PTSD, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's PTSD is based on an in-service personal assault stressor.  

In formulating the opinion, the VA examiner is asked to address whether the Veteran exhibited behavior changes which may be indicative that a personal assault occurred; the examiner should review the Veteran's personnel history in the claims file to assist in offering this opinion.  The requested opinion should take into consideration all relevant evidence following the incident, as well as the Veteran's own assertions.

c).  For any diagnosed psychiatric other than PTSD,  the examiner should provide an opinion on whether it is at least as likely as not that any of the Veteran's current diagnosed acquired psychiatric disorders was incurred in or is otherwise etiologically related to service.  In doing so, the examiner should consider the in-service complaints and possible treatment.

A complete explanation must be given for any opinion expressed, and the foundation for all conclusions should be set forth. The report of the examination should be associated with the claims file.

7. After completion of the above development, the appellant's claim should be re-adjudicated.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
DAVID L. WIGHT 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


